DETAILED ACTION
	Claims 1-15 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/20, 10/08/20, and 2/18/21 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.  Some references, however, were not considered because they are not in English and no translation or concise statement of relevance was provided.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 15 each recite “an active ingredient,” but since this limitation is already recited by base claim 1, the limitation should read “the active ingredient,” unless a different active ingredient is being referred to, in which case it should be specified that it is a different active.  Dependent claim 3 requires an active that is separate from the granule, while claim 15, which depends from claim 3, requires that the active is in the granule.  Does Applicant intend claim 15 to require that the same active can be found both in the granule and apart from the granule, or does claim 15 refer to a different active than the active of claim 3?  Clarification is required.  For the purpose of examination in view of the prior art, claim 15 has been interpreted as requiring the presence of any active in the granule and also any active that is separate from the granule.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the English translation of Hamasaki et al. (WO 2017/002803; published 1.5.2021).
As to claims 1-2 and 4-11, Hamasaki discloses an easy to use (“easy to take”) oral composition comprising particles (“granules”) comprising a sugar alcohol, a water insoluble polymer (claim 9), and a sugar alcohol that is erythritol, xylitol, mannitol, sorbitol, lactitol, maltose, or isomalt (claim 8)(see claims 1 and 5-6 of Hamasaki).  The composition further comprises a water soluble polymer (“thickener”) such as xanthan gum, sodium alginate, carrageenan, gelatin, or carmellose sodium (“sodium carboxymethyl cellulose”)(claims 6-7)(see claims 7-8 of Hamasaki).  The composition is formed by granulating the sugar alcohol water soluble polymer, and water insoluble polymer, which will result in the water soluble polymer thickener forming a coating that substantially covers the entire surface of the granule (claims 1 and 5)(page 8, 1st paragraph).
Regarding claims 2, 4, and 15, the granules may comprise an active ingredient (page 4, 10th-14th paragraphs). 
As to claims 10-11, the water insoluble polymer may be microfibrillar cellulose (“microfibrous cellulose”) having an average fiber length of 0.01-2 mm and an average fiber diameter of 0.001 to 1 micron (claims 2-3 of Hamasaki).  
  Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Hamaskai et al., U.S. Pat. Pub. 2019/0110998).
 

Hamasaki discloses an easy to take particulate composition comprising granules comprising sugar alcohols such as mannitol and microfibrillated cellulose (“water insoluble polymer”) having the lengths and diameters of claim 11, as well as comprising a water soluble polymer coating the granules such as croscarmellose sodium (“sodium carboxymethyul cellulose”)(see claims 1-4, 6-8 of Hamasaki).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as unpatentable over the English translation of Hamasaki et al. (WO 2017/002803), and in view of Uzuhashi et al. JPH11322624A (published 9.29.2010) as evidenced by the English translation thereof. 
 The teachings of Hamasaki are relied upon as discussed above, but Hamasaki does not further expressly specify that the granulation method involves the use of an aqueous solution of a thickener as recited by claim 13.  Nor does Hamasaki teach the hardness or adhesiveness values recited by claim 12.

As to claim 13, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to form the Hamasaki particle composition by spraying an aqueous solution of the thickener onto a powder comprising the remaining ingredients, because Uzuhashi teaches that a similar oral composition comprising a granule comprising a sugar alcohol coated with a thickener may be formed by spraying an aqueous solution of the thickener onto a powder comprising the remaining ingredients in the granulator, such that the skilled artisan reasonably would have expected that the Uzuhashi process could be used to form the Hamaski granules.  Such a modification is merely the substitution of one known prior art element for another to produce predictable results, which is prima facie obvious.  MPEP 2143.  
Regarding claim 12, the granules are viewed as having the hardness and adhesiveness values recited by the claim, because they comprise the same ingredients arranged in the same way as the claimed composition, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for 
Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as unpatentable over the English translation of Hamasaki et al. (WO 2017/002803) in view of Uzuhashi et al. JPH11322624A (published 9.29.2010) as evidenced by the English translation thereof as applied to claims 1-2 and 4-13 above, and further in view of Nanba et al. (JP2002104997A) as evidenced by the English translation thereof. 
The teachings of Hamasaki and Uzuhashi are relied upon as discussed above, but they do not further expressly disclose that the active ingredient is separate from the granule as recited by claim 3, nor a method of making such a composition by dry granulating the granule with the active as recited by claim 14.
Nanba discloses an easy to take oral composition for delivering a drug, the composition comprising a powder (“granules”) comprising a water soluble gelling polymer (“thickener”) and a sugar alcohol (paragraph 1 and claims 1-5 of Nanba), wherein the composition is formed by mixing the powder with the drug, which will result in the drug being an element that is separate from the granules (paragraph 16).  
As to claims 3 and 14, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Hamasaki and Uzuhashi as combined supra by a step of by mixing the active ingredient into the granulator after the granule is already formed in addition to 
Claims 1-2, 4-12, and 15 are rejected under 35 U.S.C. 103 as unpatentable over Hamasaki et al. (US Pat. No. 11,058,643) in view of the English translation of Hamasaki et al. (WO 2017/002803)(“Hamasaki ‘803”).    
The teachings of Hamasaki ‘803 are relied upon as discussed above. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the 
Hamasaki discloses an easy to take particulate composition comprising granules comprising sugar alcohols such as mannitol and microfibrillated cellulose (“water insoluble polymer”) having the lengths and diameters of claim 11, as well as comprising a water soluble polymer (“thickener”) such as croscarmellose sodium (“sodium carboxymethyul cellulose”)(see claims 1-4, 6-8 of Hamasaki).  The composition further comprises an active (column 7, 4th full paragraph).  
As to claims 1-2, 4-12, and 15, Hamasaki does not further expressly disclose that the water soluble polymer/thickener coats the granule (claim 1) and substantially covers it (claim 5) or that the active is within the granule (claims 4 and 15), nor the hardness and adhesiveness values of claim 12.   
As to claims 1-2, 4-12, and 15, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Hamasaki by coating the water soluble polymer/thickener onto the granule with the active contained within the granule, since Hamasaki ‘803 teaches that a very similar easy to take composition comprising granules comprising an active along with the same sugar alcohols and water soluble and water insoluble polymers may be produced by coating the water insoluble polymer over the granules, such that the skilled artisan reasonably would have expected that the same process may be used for the Hamasaki granules.  

Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-2, 4-12, and 15 are rejected under 35 U.S.C. 103 as unpatentable over Hamasaki et al. (US Pat. No. 10,828,257) in view of the English translation of Hamasaki et al. (WO 2017/002803)(“Hamasaki ‘803”).    
The teachings of Hamasaki ‘803 are relied upon as discussed above. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same 
As to claims 1-2, 4-12, and 15, Hamasaki discloses an easy to take particulate composition comprising granules comprising sugar alcohols such as mannitol along with microfibrillated cellulose (“water insoluble polymer”) having the lengths and diameters of claim 11, as well as comprising a thickener such as croscarmellose sodium (“sodium carboxymethyul cellulose”)(see claims 1-3, 6, and 12 of Hamasaki and column 4, 4th paragraph).   
As to claims 1-2, 4-12, and 15, Hamasaki does not further expressly disclose that the water soluble polymer/thickener coats the granule (claim 1) and substantially covers it (claim 5) or that the composition comprises an active within the granule (claims 4 and 15), nor the adhesiveness values of claim 12.   
As to claims 1-2, 4-12, and 15, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Hamasaki by coating the water soluble polymer/thickener onto the granule with the active contained within the granule, since Hamasaki ‘803 teaches that a very similar easy to take composition comprising granules comprising an active along with the same sugar alcohols and water soluble and water insoluble polymers may be produced by coating the water insoluble polymer over the granules, such that the skilled 
Regarding claim 12, the granules are viewed as having the adhesiveness values recited by the claim, because they comprise the same ingredients arranged in the same way as the claimed composition, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-12 of U.S. Pat. No. 11,058,643, and in view of the English translation of Hamasaki et al. (WO 2017/002803), Uzuhashi et al. JPH11322624A (published 9.29.2010) as evidenced by the English translation thereof and/or Nanba et al. (JP2002104997A) as evidenced by the English translation thereof where indicated below. 
The teachings of the cited secondary references are relied upon as discussed above.  

Although the issued claims do not recite the presence of an active in and/or apart from the granule, nor the hardness or adhesiveness values of claim 12, nor a method of producing the preparation as recited by claims 13-14, it would have been prima facie obvious to include an active, because Hamaski teaches that similar easy to take oral compositions are suitable for delivery of an active when incorporated into the granule, and to also incorporate the active separately from the granule and by using a granulator and spraying an aqueous solution of a thickener, because Uzuhashi teaches that  a similar oral composition comprising a granule comprising a sugar alcohol coated with a thickener may be formed by spraying an aqueous solution of the thickener onto a powder comprising the remaining ingredients in the granulator, such that the skilled artisan reasonably would have expected that the Uzuhashi process could be used to form the granules of the reference claim, and Nanba expressly teaches that a similar easy to take oral composition comprising a sugar alcohol coated with a thickener for delivery of an active suitably may comprise the active separately from the granule due to mixing the active in after formation of the granule, such that the skilled artisan reasonably would have expected that the active ingredient of the Hamasaki composition could be incorporated in the same manner, such a modification being merely the combining of known prior art elements according to known methods to obtain predictable results, which is prima facie obvious (MPEP 2143), and the granules are 
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-13 of U.S. Pat. No. 10,828,257, and in view of the English translation of Hamasaki et al. (WO 2017/002803), Uzuhashi et al. JPH11322624A (published 9.29.2010) as evidenced by the English translation thereof and/or Nanba et al. (JP2002104997A) as evidenced by the English translation thereof where indicated below. 
The teachings of the cited secondary references are relied upon as discussed above.  
The issued claims recite an easy to take particulate composition comprising granules comprising a sugar alcohol and microfibrillated cellulose having the claimed lengths and diameters and hardness, as well as comprising the recited water soluble polymers.

The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat Appl. No. 15/760,854, and in view of the English translation of Hamasaki et al. (WO 2017/002803), Uzuhashi et al. JPH11322624A (published 9.29.2010) as evidenced by the English translation thereof and/or Nanba et al. (JP2002104997A) as evidenced by the English translation thereof where indicated below. 
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite an easy to take particulate composition comprising granules comprising the recited sugar alcohols and microfibrillated cellulose having the claimed lengths and diameters, as well as comprising the recited water soluble polymers coating the granules.

The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645